

INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT ("Agreement") is made and entered into as of the
____ day May, 2008 by and among Capital Growth Systems, Inc., a Florida
corporation (the "Company") and ____________________, a director and/or officer
of the Company (the "Indemnitee").


RECITALS


WHEREAS, the interpretation of statutes, regulations, Articles of Incorporation
and Bylaws regarding indemnification of directors and officers may be too
uncertain to provide directors and officers with adequate notice of the legal,
financial and other risks to which they may be exposed by virtue of their
service as such; and


WHEREAS, damages sought against directors and officers in shareholder or similar
litigation may be substantial, and the costs of defending such actions, and of
judgments in favor of plaintiffs or of settlement therewith, may be prohibitive
for individual directors and officers, without regard to the merits of a
particular action and without regard to the culpability of, or the receipt of
improper personal benefit by, any named director or officer; and


WHEREAS, the long period of time which may elapse before final disposition of
such litigation may impose undue hardship and burden on a director or officer or
his estate in maintaining a proper and adequate defense of himself or his estate
against claims for damages; and


WHEREAS, the Company is organized under the Florida Business Corporation Act
(the "FBCA"), and the FBCA empowers corporations to indemnify and advance
expenses to a person serving as a director or officer of the corporation and
further provides that the indemnification and advancement of expenses set forth
in the FBCA are not exclusive of any other rights to which a director may be
entitled under a corporation's charter, bylaws, a resolution of stockholders or
directors, an agreement or otherwise; and


WHEREAS, the Company desires to retain the services of highly qualified
individuals, such as Indemnitee, to serve as directors of the Company; and


WHEREAS, the Board of Directors of the Company (the "Board") has concluded that
it is reasonable and prudent for the Company to enter into an agreement to
indemnify in a reasonable and adequate manner Indemnitee and to assume for
itself maximum liability for expenses and damages in connection with claims
lodged against Indemnitee for his decisions and actions as a director and/or
officer of the Company.


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
each of the parties hereto, the parties agree as follows:


ARTICLE I


DEFINITIONS


For purposes of this Agreement, the following terms shall have the meanings set
forth below:
 
Section 1.1 "Board" shall mean the Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2 "Change in Control" shall mean, and shall be deemed to have occurred
if on or after the date of this Agreement, (i) any "person" or "group" (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) (such person or entity as is agreed to by a majority of the
Pre-Change in Control Directors) becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing more than forty percent (40%) of the voting power represented by
the Company's then outstanding Voting Securities, (ii) any "person" or "group"
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) becomes the "beneficial owner", directly or indirectly,
of securities of the Company entitling such beneficial owner to elect a majority
of the Company's Board of Directors, (iii) at any time during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors, and any new director whose election to the Board of
Directors or whose nomination for election was approved by two-thirds (2/3) of
the directors who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board of Directors, or (iv) the Company
is liquidated or dissolved or adopts a plan of liquidation or dissolution or the
stockholders of the Company approve a sale of all or substantially all of the
Company's assets.


Section 1.3 "Corporate Status" shall mean the status of a person who is or was a
director or officer of the Company, or a member of any committee of the Board,
and the status of a person who, while a director or officer of the Company, is
or was serving at the request of the Company as a director, officer, partner,
trustee, employee, or agent of another foreign or domestic corporation,
partnership, joint venture, trust, other incorporated or unincorporated entity
or enterprise or employee benefit plan.


Section 1.4 "Disinterested Director" shall mean a director of the Company who
neither is nor was a party to the Proceeding in respect of which indemnification
is being sought by Indemnitee.


Section 1.5 "Expenses" shall mean, without limitation, all reasonable expenses
incurred in connection with any Proceedings, including all attorneys' fees,
retainers, court costs, transcript costs, fees of experts, investigation fees
and expenses, accounting and witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in a Proceeding.


Section 1.6 "Good Faith Act or Omission" shall mean an act or omission of
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and other than (i) one that was material to the loss or liability
and that was committed in bad faith or that was the result of active or
deliberate dishonesty; (ii) one from which Indemnitee actually received an
improper personal benefit in money, property or services; or (iii) in the case
of a criminal Proceeding, one as to which Indemnitee had cause to believe his
conduct was unlawful.


Section 1.7 "Liabilities" shall mean all liabilities or obligations of any type
whatsoever, including, without limitation, any claims, damages, judgments,
fines, excise taxes and penalties (including under the Employee Retirement
Income Security Act of 1974, as amended) and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such claims, damages, judgments, fines,
penalties or amounts paid in settlement) incurred, paid or suffered in
connection with the investigation, defense, prosecution, settlement or appeal of
any Proceeding or any claim, issue or matter therein.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.8 "Pre-Change in Control Directors" shall mean each of Patrick Shutt,
George King, Lee Wiskowski, Douglas Stukel, David Beamish, Philip Kenny and such
other persons who become directors of the Company prior to a Change in Control
and who are approved in writing as Pre-Change in Control Directors by a majority
of the above-named individuals from time to time.


Section 1.9 "Proceeding" shall mean any threatened, pending or completed claim,
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding whether civil, criminal, administrative or
investigative, or any appeal therefrom.


Section 1.10 "Voting Securities" shall mean any securities of the Company that
are entitled to vote generally in the election of directors.


ARTICLE II


NOTICE OF PROCEEDINGS AND DEFENSE OF CLAIMS


Section 2.1 Notice of Proceedings. Indemnitee agrees to notify the Company
promptly in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder, but Indemnitee's failure to so notify the Company shall not
relieve the Company from any liability which it may have to Indemnitee under
this Agreement.


Section 2.2 Defense of Claims. The Company will be entitled to participate, at
its own expense, in any Proceeding of which it has notice. The Company jointly
with any other indemnifying party similarly notified of any Proceeding will be
entitled to assume the defense of Indemnitee therein, with counsel reasonably
satisfactory to Indemnitee, upon delivery of written notice to Indemnitee of its
election to do so; provided, however, that the Company shall not be entitled to
assume the defense of Indemnitee in any Proceeding if there has been a Change in
Control or if Indemnitee has reasonably concluded that there may be a conflict
of interest between the Company and Indemnitee with respect to such Proceeding.
After notice from the Company to Indemnitee of its election to assume the
defense of Indemnitee and the retention by the Company of counsel reasonably
satisfactory to Indemnitee, the Company will not be liable to Indemnitee under
this Agreement for any Expenses incurred thereafter by Indemnitee in connection
with the defense of any Proceeding, other than reasonable costs of investigation
or as otherwise provided below. Notwithstanding the foregoing, Indemnitee shall
have the right to employ his own counsel in any such Proceeding if (i) the
employment of counsel by Indemnitee has been authorized by the Company; (ii)
Indemnitee shall have reasonably concluded that counsel employed by the Company
may not adequately represent Indemnitee and shall have so informed the Company;
or (iii) the Company shall not in fact have employed counsel to assume the
defense of Indemnitee in such Proceeding or the counsel employed by the Company
shall not, in fact, have assumed such defense or such counsel shall not be
acting, in connection therewith, with reasonable diligence; and in each such
case the fees and expenses of Indemnitee's counsel shall be an Expense under
this Agreement and shall therefore be advanced by the Company in accordance with
this Agreement. If Indemnitee employs his own counsel pursuant to the prior
sentence, Indemnitee shall use good faith efforts to utilize the same counsel as
other similarly situated officers and directors of the Company who have similar
interests and defenses in a Proceeding unless Indemnitee shall have reasonably
concluded that counsel employed by other officers and directors may not
adequately represent Indemnitee.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.3 Settlement of Claims. The Company shall not settle any Proceeding in
any manner which would impose any liability, penalty or limitation on Indemnitee
without the written consent of Indemnitee; provided, however, that Indemnitee
will not unreasonably withhold or delay consent to any proposed settlement. The
Company shall not be liable to indemnify Indemnitee under this Agreement or
otherwise for any amounts paid in settlement of any Proceeding effected by
Indemnitee without the Company's written consent, which consent shall not be
unreasonably withheld or delayed.


ARTICLE III


PERIOD OF LIMITATIONS


No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against Indemnitee, Indemnitee's estate, spouse,
heirs, executors or personal or legal representatives after the expiration of
the later of (a) two years from the date of accrual of such cause of action, and
(b) one year from the date that the Company knew, or could have discovered with
the exercise of reasonable diligence, of the circumstances giving rise to such
cause of action. Any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such period; provided, however, that if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.


ARTICLE IV


INDEMNIFICATION


Section 4.1 General. In addition to the Company's specific obligations set forth
below, the Company hereby agrees to indemnify Indemnitee to the fullest extent
required or permitted by the Company's Articles of Incorporation or Bylaws and
by applicable law in effect on the date hereof and to such greater extent as
applicable law may hereafter from time to time permit. For all matters for which
Indemnitee is entitled to indemnification under this Article IV, Indemnitee
shall be entitled to advancement of Expenses in accordance with Article V
hereof. The Company's obligation to indemnify and advance Expenses pursuant to
this Agreement shall apply to all Proceedings, regardless of whether the
underlying events, acts or omissions occurred before or after the date hereof.


Section 4.2 Proceeding Other Than a Proceeding by or in the Right of the
Company. If Indemnitee was, is, or becomes a party to, or witness or other
participant in, or is threatened to be made a party to, or witness or other
participant in, any Proceeding (other than a Proceeding by or in the right of
the Company) by reason of, or in connection with, his Corporate Status, or by
reason of alleged action or inaction by him in any such capacity, the Company
shall, subject to the limitations set forth in Section 4.6 below, hold harmless
and indemnify Indemnitee against any and all Expenses and Liabilities actually
and reasonably incurred by or for Indemnitee in connection with the Proceeding
unless it is established pursuant to this Agreement that act(s) or omission(s)
of Indemnitee giving rise thereto were not Good Faith Act(s) or Omission(s).
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.3 Proceedings by or in the Right of the Company. If Indemnitee was, is
or becomes a party to, or witness or other participant in, or is threatened to
be made a party to, or witness or other participant in, any Proceeding by or in
the right of the Company, by reason of, or in connection with, his Corporate
Status, or by reason of alleged action or inaction by him in such capacity, then
the Company shall, subject to the limitations set forth in Section 4.6 below,
hold harmless and indemnify Indemnitee against any and all Liabilities and
Expenses actually incurred by or for him in connection with the Proceeding,
unless it is established pursuant to this Agreement that the act(s) or
omission(s) of Indemnitee giving rise to the Proceeding were not Good Faith
Act(s) or Omission(s); except that no indemnification under this Section 4.3
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Company, unless a court of
appropriate jurisdiction (including, but not limited to, the court in which such
Proceeding was brought) shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
regardless of whether Indemnitee's act(s) or omission(s) were found to be a Good
Faith Act(s) or Omission(s), Indemnitee is fairly and reasonably entitled to
indemnification for such Expenses which such court shall deem proper.


Section 4.4 Indemnification of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee's Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified by the Company to the maximum extent permitted by applicable law,
against all Expenses and Liabilities actually incurred by or for him in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall hold
harmless and indemnify Indemnitee to the maximum extent permitted by applicable
law, against all Expenses and Liabilities actually and reasonably incurred by or
for him in connection with each successfully resolved claim, issue or matter in
such Proceeding. Resolution of a claim, issue or matter by dismissal, with or
without prejudice, except as provided in Section 4.6 hereof, shall be deemed a
successful result as to such claim, issue or matter, so long as there has been
no finding (either adjudicated or pursuant to Article VI hereof) that the act(s)
or omission(s) of Indemnitee giving rise thereto were not a Good Faith Act(s) or
Omission(s).


Section 4.5 Indemnification for Expenses as Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee, by reason of
Indemnitee's Corporate Status, has prepared to serve or has served as a witness
in any Proceeding, or has participated in discovery proceedings or other trial
preparation, Indemnitee shall be held harmless and indemnified against all
Expenses actually and reasonably incurred by or for him in connection therewith.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.6 Specific Limitations on Indemnification. In addition to the other
limitations set forth in this Article IV, and notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any payment to Indemnitee for indemnification or Expenses with
respect to any Proceeding:


(a) To the extent that payment is actually made to Indemnitee under any
insurance policy or is made on behalf of Indemnitee by or on behalf of the
Company otherwise than pursuant to this Agreement.


(b) To the extent it is determined pursuant to this Agreement that a claim of
Indemnitee for such indemnification arose from: (i) a breach by Indemnitee of
Indemnitee's duty of loyalty to the Company or its shareholders; (ii) acts or
omissions of Indemnitee that are not Good Faith Acts or Omissions or which are
the result of active and deliberate dishonesty; (iii) acts or omissions of
Indemnitee which Indemnitee had reasonable cause to believe were unlawful; or
(iv) a transaction in which Indemnitee or one of his "affiliates" (as that term
is construed under Rule 405 promulgated under the Securities Act of 1933, as
amended) actually received an improper personal benefit in money, property or
service.


(c) If there has been no Change in Control, for Liabilities in connection with
Proceedings settled by Indemnitee without the consent of the Company which
consent, however, shall not be unreasonably withheld.


(d) If the Proceeding was initiated by Indemnitee (other than Proceedings
initiated by Indemnitee in defense and Proceedings to enforce Indemnitee's
rights under this Agreement or the Company's Articles of Incorporation or Bylaws
as contemplated by Section 6.7).


ARTICLE V


ADVANCEMENT OF EXPENSES


The Company shall advance to Indemnitee all Expenses which are incurred by or
for Indemnitee in connection with any Proceeding (whether or not Indemnitee is a
party in such Proceeding) for which Indemnitee is entitled to indemnification
pursuant to Article IV hereof, in advance of the final disposition of such
Proceeding, provided that (i) Indemnitee provides the Company with written
affirmation of his good faith belief that he has met the standard of conduct
necessary for indemnification by the Company pursuant to Article IV hereof, and
(ii) Indemnitee provides the Company with a written agreement (the
"Undertaking") to repay the amount paid or reimbursed by the Company, together
with the applicable legal rate of interest thereon (computed at the Company's
cost of borrowing funds over the period of advance from the Company's principal
lender from time to time), if it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company for such amount. The Company shall
advance such expenses within five (5) business days after the receipt by the
Company of the Undertaking. Indemnitee hereby agrees to repay any Expenses
advanced hereunder if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified against such Expenses. Any advances and the
undertaking to repay pursuant to this Article V shall be unsecured.


ARTICLE VI


PROCEDURE FOR PAYMENT OF LIABILITIES;
DETERMINATION OF RIGHT TO INDEMNIFICATION


Section 6.1 Procedure for Payment. To obtain indemnification for Liabilities
under this Agreement, Indemnitee shall submit to the Company a written request
for payment, including with such request such documentation as is reasonably
available to Indemnitee and reasonably necessary to determine whether, and to
what extent, Indemnitee is entitled to indemnification and payment hereunder.
The Secretary of the Company, or such other person as shall be designated by the
Board of Directors, promptly upon receipt of a request for indemnification shall
advise the Board of Directors, in writing, of such request. Any indemnification
payment due hereunder shall be paid by the Company within ten (10) business days
of Indemnitee submitting such a request for payment, unless in such ten (10)
business day period the Company notifies Indemnitee that the Board of Directors
has determined that Indemnitee is not entitled to indemnification under this
Agreement, in which case such indemnification payment shall be paid by the
Company no later than five (5) business days following any determination,
pursuant to this Article VI that such indemnification payment is proper
hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 6.2 No Determination Necessary when Indemnitee was Successful. To the
extent Indemnitee has been successful, on the merits or otherwise, in defense of
any Proceeding referred to in Sections 4.2 or 4.3 above or in the defense of any
claim, issue or matter described therein, the Company shall indemnify Indemnitee
against Liabilities and Expenses actually and reasonably incurred by or for him
in connection with the investigation, defense or appeal of such Proceeding.


Section 6.3 Determination of Good Faith Act or Omission. In the event that
Section 6.2 is inapplicable, the Company also shall hold harmless and indemnify
Indemnitee unless the Company shall prove by clear and convincing evidence to a
forum listed in Section 6.4 below that the act(s) or omission(s) of Indemnitee
giving rise to the Proceeding were not Good Faith Act(s) or Omission(s).


Section 6.4 Forum for Determination. Indemnitee shall be entitled to select from
among the following the forums, in which the validity of the Company's claim
under Section 6.3 that Indemnitee is not entitled to indemnification will be
heard:


(a) A quorum of the Board consisting of Disinterested Directors; or


(b) A majority of the Pre-Change in Control Directors.


As soon as practicable, and in no event later than thirty (30) days after
written notice of Indemnitee's choice of forum pursuant to this Section 6.4, the
Company shall, at its own expense, submit to the selected forum in such manner
as Indemnitee or Indemnitee's counsel may reasonably request, its claim that
Indemnitee is not entitled to indemnification, and the Company shall act in the
utmost good faith to assure Indemnitee a complete opportunity to defend against
such claim. The fees and expenses of the selected forum in connection with
making the determination contemplated hereunder shall be paid by the Company. If
the Company shall fail to submit the matter to the selected forum within thirty
(30) days after Indemnitee's written notice or if the forum so empowered to make
the determination shall have failed to make the requested determination within
thirty (30) days after the matter has been submitted to it by the Company, the
requisite determination that Indemnitee has the right to indemnification shall
be deemed to have been made.


Section 6.5 Right to Appeal. Notwithstanding a determination by any forum listed
in Section 6.4 above that Indemnitee is not entitled to indemnification with
respect to a specific Proceeding, Indemnitee shall have the right to apply to
the court in which that Proceeding is or was pending, or to any other court of
competent jurisdiction, for the purpose of enforcing Indemnitee's right to
indemnification pursuant to this Agreement. Such enforcement action shall
consider Indemnitee's entitlement to indemnification de novo, and Indemnitee
shall not be prejudiced by reason of a prior determination that Indemnitee is
not entitled to indemnification. The Company shall be precluded from asserting
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable. The Company further agrees to stipulate in any such judicial
proceeding that the Company is bound by all the provisions of this Agreement and
is precluded from making any assertion to the contrary.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 6.6 Right to Seek Judicial Determination. Notwithstanding any other
provision of this Agreement to the contrary, at any time after sixty (60) days
after a request for indemnification has been made to the Company (or upon
earlier receipt of written notice that a request for indemnification has been
rejected) and within one (1) year after the making of such indemnification
request, Indemnitee may petition a court of competent jurisdiction, whether or
not the court has jurisdiction over, or is the forum in which is pending, the
Proceeding, to determine whether Indemnitee is entitled to indemnification
hereunder, and such court thereupon shall have the exclusive authority to make
such determination, unless and until such court dismisses or otherwise
terminates Indemnitee's action without having made such determination. The
court, as petitioned, shall make an independent determination of whether
Indemnitee is entitled to indemnification hereunder, without regard to any prior
determination in any other forum as provided hereby.


Section 6.7 Expenses under this Agreement. Notwithstanding any other provision
in this Agreement to the contrary, the Company shall indemnify Indemnitee
against all Expenses incurred by Indemnitee in connection with any hearing or
proceeding under this Article VI involving Indemnitee if Indemnitee is
successful in such claim and against all Expenses incurred by Indemnitee in
connection with any other action between the Company and Indemnitee involving
the interpretation or enforcement of the rights of Indemnitee under this
Agreement, if it is determined that Indemnitee was entitled to indemnification
in whole or in part thereunder.


ARTICLE VII


PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS


Section 7.1 Burden of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the person, persons, entity or
entities making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement and the Company shall have the burden of
proof to overcome that presumption.


Section 7.2 Effect of Other Proceedings. The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order or settlement shall not
create a presumption that the act(s) or omission(s) giving rise to the
Proceeding were not Good Faith Act(s) or Omission(s). The termination of any
Proceeding by conviction shall create a rebuttable presumption that the act(s)
or omission(s) of Indemnitee giving rise to the Proceeding were not Good Faith
Act(s) or Omission(s).


Section 7.3 Reliance as Safe Harbor. For purposes of any determination of
whether any act or omission of Indemnitee was a Good Faith Act or Omission, each
act of Indemnitee shall be deemed to be a Good Faith Act or Omission if
Indemnitee's action is based on the records or books of accounts of the Company,
including financial statements, or on information supplied to Indemnitee by the
officers of the Company in the course of their duties, or on the advice of legal
counsel for the Company or on information or records given or reports made to
the Company by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company. The provisions of
this Section 7.3 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement or under applicable law.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 7.4 Actions of Others. The knowledge and/or actions, or failure to act,
of any other director, officer, agent or employee of the Company shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.


ARTICLE VIII


INSURANCE


In the event that the Company maintains officers' and directors' or similar
liability insurance to protect itself and any director or officer of the Company
against any expense, liability or loss, such insurance shall cover Indemnitee to
at least the same degree as each other similarly situated director and/or
officer of the Company.


ARTICLE IX


MISCELLANEOUS


Section 9.1 Non-Exclusivity. The rights of Indemnitee hereunder shall be in
addition to any other rights to which Indemnitee may at any time be entitled
under any provision of law or the Articles of Incorporation or the Bylaws of the
Company, as the same may be in effect from time to time, or any agreement, a
vote of shareholders of the Company or a resolution of directors of the Company
or otherwise, and to the extent that during the term of this Agreement the
rights of the then-existing directors and officers of the Company are more
favorable to such directors or officers than the rights currently provided to
Indemnitee under this Agreement, Indemnitee shall be entitled to the full
benefits of such more favorable rights. No amendment, alteration, rescission or
replacement of this Agreement or any provision hereof which would in any way
limit the benefits and protections afforded to an Indemnitee hereby shall be
effective as to such Indemnitee with respect to any action or inaction by such
Indemnitee in Indemnitee's Corporate Status prior to such amendment, alteration,
rescission or replacement.


Section 9.2 Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 9.3 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand, by courier or by telegram and receipted for by the party to
whom said notice or other communication shall have been directed at the time
indicated on such receipt; (ii) if by facsimile at the time shown on the
confirmation of such facsimile transmission; or (iii) if by U.S. certified or
registered mail, with postage prepaid, on the third business day after the date
on which it is so mailed:
 
If to Indemnitee:
As shown with Indemnitee's signature below.
   
If to the Company, to:
Capital Growth Systems, Inc.
500 W. Madison, Suite 2060
Chicago, Illinois 60661
Attention: Chief Financial Officer
Facsimile: 312-673-2422-



or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.


Section 9.4 Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the substantive laws
of the State of Illinois, without application of the conflict of laws principles
thereof. Any action to enforce the terms hereof shall be litigated in the state
or federal courts situated in Cook County, Illinois, by bench trial, to which
jurisdiction and venue all parties consent, and where all parties waive their
right to trial by jury.


Section 9.5 Binding Effect. Except as otherwise provided in this Agreement, this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. The Company shall require any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its respective assets
or business, by written agreement in form and substance reasonably satisfactory
to Indemnitee, to assume and agree to be bound by and to perform this Agreement
in the same manner and to the same extent as the Company would be required to
perform absent such succession or assignment. This Agreement shall continue in
effect regardless of whether Indemnitee continues to serve as an executive
officer, director, employee, agent or other representative of the Company.
Notwithstanding anything to the contrary contained herein, this Agreement may be
terminated or amended by the Company with the written consent of not less than
seventy-five percent (75%) of the Pre-Change in Control Directors serving as
directors of the Company from time to time.


Section 9.6 Waiver. No termination, cancellation, modification, amendment,
deletion, addition or other change in this Agreement, or any provision hereof,
or waiver of any right or remedy herein, shall be effective for any purpose
unless specifically set forth in a writing signed by the party or parties to be
bound thereby. The waiver of any right or remedy with respect to any occurrence
on one occasion shall not be deemed a waiver of such right or remedy with
respect to such occurrence on any other occasion.


Section 9.7 Entire Agreement. This Agreement, constitutes the entire agreement
and understanding among the parties hereto in reference to the subject matter
hereof; provided, however, that the parties acknowledge and agree that the
Articles of Incorporation of the Company contain provisions on the subject
matter hereof and that this Agreement is not intended to, and does not, limit
the rights or obligations of the parties hereto pursuant to such Articles of
Incorporation.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 9.8 Titles. The titles to the articles and sections of this Agreement
are inserted for convenience of reference only and should not be deemed a part
hereof or affect the construction or interpretation of any provisions hereof.


Section 9.9 Severability. Every provision of this Agreement is severable. In the
event that the invalidity or any term or provision (including any provision
within a single section, paragraph or section) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, the remaining terms
and provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or otherwise enforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.


Section 9.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one agreement binding on all the parties hereto.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
COMPANY:
 
INDEMNITEE:
     
Capital Growth Systems, Inc., a Florida corporation
       
[Signature]
     
By:
     
Its:
   
[Print Name]
         
Address:
         

 
 
11

--------------------------------------------------------------------------------

 
 